Case 1:19-mj-01069- AMD. Document 11 Filed 08/19/19
FEDERAL PUBLIC DEFENDER

DISTRICT OF NEW JERSEY
RICHARD COUGHLIN 800-840 Cooper Street
FEDERAL PUBLIC DEFENDER Suite 350

Camden, New Jersey 08102

(856) 757-5341 Telephone
(856) 757-5273 Facsimile

August 19, 2019

Honorable Ann Marie Donio
United States Magistrate Judge
Mitchell H. Cohen Courthouse
One John F. Gerry Plaza
Camden, New Jersey 08102

Re: United States v. James Thiel
Mg. No. 19-1069 (AMD)

Dear Judge Donio:

Page 1 of 1 PagelD: 17

CHESTER M. KELLER
FIRST ASSISTANT

James Thiel was scheduled for a bail hearing tomorrow morning at 11 before your honor.

It has come to my attention that Mr. Thiel has been charged with multiple 1‘ and 2"? degree
felonies out of Gloucester County and a detainer has been lodged at the FDC Philadelphia.
Because at this time even if federal bail was granted, Mr. Thiel would be transferred immediately
into state custody. Therefore, I am requesting adjournment of tomorrow’s hearing.

Respectfi

Tom Young, AFD

Matthew Skahill, Deputy U.S. Attorney for Southern Vicinages

Acheme Amali, U.S. Pretrial Services Officer

 

1002 Broad Street, Newark, New Jersey 07102 (973) 645-6347
22 South Clinton Avenue, Station Plaza 4, 4" Floor, Trenton, New Jersey 08609 (609) 989-2160
